Title: To James Madison from Robert Lewis Madison, 12 November 1814
From: Madison, Robert Lewis
To: Madison, James


        
          Dear Uncle
          Carlisle. November, the 12, 1814
        
        This letter will be handed you by my friend Mr. Brent, yours by Mr Forrest I have received and agreeably to your request shall do all in my power to render his stay here comfortable and profitable. I returned from Philadelphia three weeks ago and resumed the study of the law, not again to quit it I hope for two years, by the expiration of which time I trust I shall have made sufficient progress to commence practice, and then if it meets with the approbation of my relations I wish very much to remove to New Orleans, as I could there have a greater prospect of succeeding in my profession, than in the state of Virginia, where there is but little litigation, and that little monopolized by a few eminent practioners. It would be necessary I should suppose to accommodate my studies in some degree to my destined place of residence, and as the civil law prevails in New Orleans and the adjacent Country, I read at my leisure moments the code civil which independent of the legal information that I acquire will serve to perfect me in the french language. I received a few days since from the secretary of my Father a letter they were then all very well. Give my love to my Aunt and inform her that the poem I promised to send her, I have never been able to obtain. Yr. affectionate Nephew
        
          Robt. L. Madison
        
      